          Case 1:20-cv-00412-SAB Document 50 Filed 09/09/21 Page 1 of 1



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10
11   CARLO GIULIANO CRESCI,                       )   Case No.: 1:20-cv-00412-SAB (PC)
                                                  )
12                 Plaintiff,                     )
                                                  )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                  )   CARLO GIULIANO CRESCI, CDCR #AZ-6742
14   PERKINS, et.al.,
                                                  )
                  Defendants.
15                                                )
                                                  )
16                                                )

17          A settlement conference in this matter commenced on September 9, 2021. Inmate Carlo

18   Giuliano Cresci, CDCR #AZ-6742 is no longer needed by the Court as a participant in these

19   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

20   DISCHARGED.

21
22   IT IS SO ORDERED.

23
        Dated:    September 9, 2021                        /s/ Barbara   A. McAuliffe            _
24                                                    UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                      1
